ORDER
The Disciplinary Review Board having filed a report with the Court on April 6,1995, recommending that A. ROBERT GLOESER of WILLIAMSTOWN, who was admitted to the bar of this State in 1981, be reprimanded for misconduct in the handling of two matters including gross neglect (RPC 1.1(a)), lack of diligence (.RPC 1.3), and failure to communicate (RPC 1.4), and good cause appearing;
It is ORDERED that A. ROBERT GLOESER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.